Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 1 of 48




                UNITED STATES DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF FLORIDA

  JAHMELA HEADLEY, DARIA TERRELLI                  CASE NO:
  BRONSON THEODORE,
  CHRISTY TURNQUIST
  TORREY WHITE, on behalf of themselves and others
      Plaintiffs

        v.

  BEACH HOUSE RECOVERY,
      Defendant.


                COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiffs, JAHMELA HEADLEY, DARIA TERRELLI,

  BRONSON THEODORE, CHRISTY TURNQUIST AND TORREY WHITE by

  and through the undersigned counsel and sues the Defendant, BEACH

  HOUSE RECOVERY, INC., (hereinafter “BEACH HOUSE” “Defendant”) and

  as follows:

                          JURISDICTION AND VENUE

  1.    Jurisdiction is invoked pursuant to 29 U.S.C §1331, 29 U.S.C §1332, 29

  U.S.C § 1343 and 29 U.S.C § 1367 in that this is a civil action arising under the

  Civil Rights Act of 1866, 42 U.S.C. § 1981, as amended by the Civil Rights Act

  of 1991 (“Section 1981”); Title VII, Civil Rights Act, 42 U.S.C. §§ 2000 et seq. as


                                         1
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 2 of 48




  amended (“Title VII”), Fair Labor Standards Act of 1938, as amended by the

  Equal Pay Act 29 U.S.C. §206 et seq., and the Florida Civil Rights Act of 1992,

  F.S. 760.10.

  2.    Venue lies pursuant to 28 U.S.C. §1391(b), as Plaintiffs’ claims arise out

  of their employment relationship with the Defendant, in that a substantial

  part of the events or motions giving rise to the claim occurred in this district

  which is located in the United States District Court for the Southern District of

  Florida, Palm Beach Division.

                                  PARTIES

  1.    Plaintiffs, Jahmela Headley, Daria Terrelli, Bronson Theodore, Christy

  Turnquist and Torrey White all reside in Palm Beach County, Florida. At all

  material times was employed with the Defendant within the meaning of

  Section 1981, Title VII of the Civil Rights Act of 1964 and the Florida Civil

  Rights Act.

  2.    Beach House Recovery, Inc., Defendant, is a Florida Corporation and at

  all relevant times doing business in the State of Florida, in this Judicial

  District, with a physical address of 13321 US-1, Juno Beach, FL 33408. Beach

  House provides substance abuse rehabilitation treatment for adults.



                                         2
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 3 of 48




                              GENERAL ALLEGATIONS

  3.    At all times material, Defendant acted with malice and reckless

  disregard for Plaintiffs’ federal and state protected rights.

  4.    At all times material, the Plaintiffs were qualified to perform their job

  duties within the expectations of their employer.

  5.    Plaintiffs has retained the undersigned counsel to represent them in this

  action and is obligated to pay them a reasonable fee for their services.

  6.    Plaintiffs requests a jury trial for all issues so triable.

                      ADMINISTRATIVE PREREQUISITES

  7.    Plaintiff Jahmela Headley (“Ms. Headley” or “Headley”) filed charges of

  discrimination with the Equal Employment and Opportunity Commission

  (“EEOC”) and the Florida Commission on Human Relations on (“FCHR”) on

  July 24, 2019, Exhibit A.

  8.    On March 17, 2021, EEOC issued a dismissal and Notice of Rights to Ms.

  Headley. A copy of the Dismissal and Notice of Rights is attached. Exhibit B.

  This Complaint has been filed within ninety (90) days of the receipt of the

  Dismissal and Notice of Rights; therefore, has met all conditions precedent to

  filing this Complaint.



                                           3
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 4 of 48




  9.    Plaintiff Daria Terrelli (“Ms. Terrelli” or “Terrelli”) filed charges of

  discrimination with the Equal Employment and Opportunity Commission

  (“EEOC”) and the Florida Commission on Human Relations on (“FCHR”) on

  July 22, 2019, Exhibit C.

  10.   On March 17, 2021, EEOC issued a dismissal and Notice of Rights to Ms.

  Terrelli. A copy of the Dismissal and Notice of Rights is attached. Exhibit D.

  This Complaint has been filed within ninety (90) days of the receipt of the

  Dismissal and Notice of Rights; therefore, has met all conditions precedent to

  filing this Complaint.

  11.   Plaintiff Bronson Theodore (“Mr. Theodore” or “Theodore”) filed

  charges of discrimination with the Equal Employment and Opportunity

  Commission (“EEOC”) and the Florida Commission on Human Relations on

  (“FCHR”) on July 22, 2019, Exhibit E.

  12.   On March 17, 2021, EEOC issued a dismissal and Notice of Rights to Mr.

  Theodore. A copy of the Dismissal and Notice of Rights is attached. Exhibit F.

  This Complaint has been filed within ninety (90) days of the receipt of the

  Dismissal and Notice of Rights; therefore, has met all conditions precedent to

  filing this Complaint.



                                         4
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 5 of 48




  13.   Plaintiff Christy Turnquist (“Ms. Turnquist” or “Turnquist”) filed

  charges of discrimination with the Equal Employment and Opportunity

  Commission (“EEOC”) and the Florida Commission on Human Relations on

  (“FCHR”) on July 23, 2019, Exhibit G.

  14.   On March 19, 2021, EEOC issued a dismissal and Notice of Rights To

  Ms. Turnquist. A copy of the Dismissal and Notice of Rights is attached.

  Exhibit H. This Complaint has been filed within ninety (90) days of the

  receipt of the Dismissal and Notice of Rights; therefore, has met all conditions

  precedent to filing this Complaint.

  15.   Plaintiff Torrey White, (“Mr. White” or “White”) filed charges of

  discrimination with the Equal Employment and Opportunity Commission

  (“EEOC”) and the Florida Commission on Human Relations on (“FCHR”) on

  July 14, 2019, Exhibit I.

  16.   On March 17, 2021, EEOC issued a dismissal and Notice of Rights to

  Mr. White. A copy of the Dismissal and Notice of Rights is attached. Exhibit

  J. This Complaint has been filed within ninety (90) days of the receipt of the

  Dismissal and Notice of Rights; therefore, has met all conditions precedent to

  filing this Complaint.



                                        5
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 6 of 48




  17.   Plaintiffs have satisfied all conditions precedent, therefore jurisdiction

  over this claim is appropriate pursuant to Chapter 760, Florida Statues, because

  more than one-hundred and eight (180) days have passed since the filing of

  this Charge.

                            FACTUAL ALLEGATIONS

  18.   Plaintiffs Headley, Terrelli, Theodore, Turnquist and White are all

  African American employees formerly employed with the Defendant.

                               JAHMELA HEADLEY

  19.   Ms. Headley was hired as an employee by the Defendant on or around

  November 2018.

  20.   Ms. Headley was hired as a full-time employee as a Therapist.

  21.   Ms. Headley worked on a full-time basis and typically worked forty (40)

  or more hours each week.

  22.   Ms. Headley’s immediate supervisor was Kristina Dygulski

  (“Dygulski”) (Caucasian).

  23.   Defendant employs more than fifty (50) employees within a seventy-five

  (75) mile radius of the workplace.

  24.   There were several therapists under the direct supervision of Dygulski.

  Most the therapist were of Caucasian descent.
                                         6
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 7 of 48




  25.   Ms. Headley’s work duties entailed meeting with clients assigned to her

  caseload for individual sessions and meeting with their families in separate

  sessions. After the completion of each of the sessions, Plaintiff Headley and

  other therapists were required to produce computer generated clinical session

  notes.

  26.   Ms. Headley timely submitted her session notes as required by her work

  duties.

  27.   Ms. Headley, despite providing timely session note submissions, was

  consistently placed on a companywide distributed “corrections list.”

  28.   The corrections list was updated and disseminated on a daily basis

  containing a list of names of employees failing to meet assignment thresholds.

  29.   Ms. Headley was aware of Caucasian therapist who routinely failed to

  submit their session notes, however, were never placed on the daily

  “corrections list.”

  30.   Ms. Headley also observed African American employees were

  consistently placed on the corrections list despite performing their assigned

  work duties, while Caucasian employees similarly situated actual failure to

  comply was not acknowledged on the corrections list.



                                       7
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 8 of 48




  31.   Ms. Headley also observed that she was assigned a heavier caseload

  than her Caucasian counterparts.

  32.   Ms. Headley complained about the inaccuracies of her placement on the

  corrections list, and disproportionate workload compared to Caucasian

  therapists.

  33.   After Ms. Headley complained to her direct supervisor about the

  disparate treatment regarding assignments and discipline, on or around

  January 15, 2019, Ms. Headley received her first verbal warning from

  Dygulski.

  34.   Thereafter, Ms. Headley’s placement on the corrections list and her

  workload increased, despite the timely and accurate performance of her work

  duties.

  35.   The increased workload in which Ms. Headley issue complaints about,

  eventually lead to a few late submissions for clinical notes. However, again,

  Caucasian workers regularly failed to timely submit clinical notes, despite

  having lower caseloads, but were never disciplined.

  36.   On or around early March 2019, Ms. Headley again addressed the

  inaccuracies regarding the reporting of her performance on the corrections list

  to her supervisor, despite continually observing the Caucasian therapists
                                       8
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 9 of 48




  evade placement of the corrections list during this time who were failing to

  meet the assignment thresholds.

  37.   Ms. Headley also noticed, after her initial complaints about disparate

  treatment, she was ostracized by management; the work environment became

  tense and hostile; and her work product received considerable scrutiny from

  management versus the Caucasian therapists who were not meeting daily

  criteria for timely submissions.

  38.   After Ms. Headley’s second complaint about disparate treatment, Ms.

  Headley was then issued a written warning despite continual timely

  submissions of assignments.

  39.   Ms. Headley’s attempt to address the disparity in treatment was met

  with ongoing retaliation by management who continued to falsely accuse her

  of failing to perform work assignments.

  40.   On or about March 12, 2019, after being summoned for another meeting

  with management presumably about her work performance, was

  constructively discharged from her employment with the Defendant after she

  issued a resignation effective immediately.




                                       9
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 10 of 48




   41.   Moreover, Ms. Headley also observed the disparate treatment of other

   African American therapists, and employees in other roles who were

   employed with the Defendant.

                                  DARIA TERRELLI

   42.   Plaintiff Ms. Terrelli was hired by the Defendant on or about June 2018.

   43.   Ms. Terrelli was hired as a full-time employee as a Behavioral Health

   Technician (BHT) .

   44.   Ms. Terrelli worked on a full-time basis and typically worked forty (40)

   or more hours each week.

   45.   The immediate supervisor of Ms. Terrelli was Mirna Marcinia

   (“Marcinia”) (Hispanic/Caucasian).

   46.   There were several technicians under the direct supervision of Marcinia,

   who were of Caucasian and Hispanic descent.

   47.   Ms. Terrelli’s work duties entailed assisting residential clients with their

   daily living needs. Her role also entailed a rotation among assigned locations

   in order to equally apportion the workload among similarly situated

   employees.




                                         10
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 11 of 48




   48.   Ms. Terrelli excelled at her position as a BHT; she never received any

   known disciplinary actions or negative reviews during the entirety of her

   employment.

   49.   Ms. Terrelli was routinely assigned, in her position as a BHT, to heavier

   workloads than Caucasian BHTs. A high caseload entailed being assigned

   single-handedly to monitor and provide for the needs of multiple clients,

   which required regularly handling between 15-20 clients when the clinical

   therapeutically acceptable ratio was 8:1, without the assistance of another

   BHT, despite them being available to assist.

   50.   Ms. Terrelli observed Caucasian and or Hispanic BHT’s assigned to

   much lower client assignments, and if they were required to monitor high

   client assignments, other BHT employees would assist them, versus Ms.

   Terrelli and other African American BHT employees who were required to

   manage the assignments without assistance.

   51.   Ms. Terrelli’s position as a BHT was scheduled for rotation to varying

   location assignments within the grounds of the Defendant in order to equalize

   the assignments among the techs. Ms. Terrelli and the other African

   Americans BHTs were not routinely rotated to location assignments with

   lighter workloads by Marcinia and other members of management. Members
                                        11
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 12 of 48




   of management would assign the Caucasian and Hispanic BHTs to the easier

   assignments at those locations despite the requirement to rotate the BHT to

   varying assignment locales.

   52.   Ms. Terrelli also noted when African American workers complained

   about the heavier workloads or lack of rotation they were targeted for

   retaliation or terminated on pre-textual grounds.

   53.   During periods of her employment Ms. Terrelli requested leave time to

   attend to personal matters. Ms. Terrelli observed her requests for leave time,

   despite having the required Paid Time Off (PTO) hours accrued to take leave

   to be consistently denied, or severely scrutinized by Marcinia and

   management. She also noticed the denial of leave and scrutiny only occurring

   to herself and other African American employees.

   54.   Ms. Terrelli observed the denial and scrutiny did not occur to Caucasian

   BHT employees when they requested leave time.

   55.   Despite the lack of rotation and the disproportionate number of clients

   Ms. Terrelli excelled to the point she was offered a promotion to a Clinical

   Behavioral Health Tech along with a Caucasian male counterpart.

   56.   Ms. Terrelli began to assume the duties of the Clinical BHT along with

   the Caucasian male counterpart.
                                        12
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 13 of 48




   57.   Ms. Terrelli learned the Caucasian male immediately received a higher

   pay rate than her, despite the promotion to the same position.

   58.   When Ms. Terrelli complained about the disparity in pay along with the

   heavier workloads, she was rebuffed by members of management. She was

   initially told it was an oversight and she should expect the pay increase

   during the next pay period.

   59.   When the pay increase was not reflected in her wages, Ms. Terrelli again

   inquired to management.

   60.   After Ms. Terrelli complained about the disparity in wages management

   along with complaints of disparate treatment, the Defendant began to closely

   monitor Ms. Terrelli.

   61.   Ms. Terrelli noticed the patterned of targeting directed towards other

   African Americans after complaints of disparate treatment.

   62.   On or about March 26, 2019, inexplicably, Ms. Terrelli was summoned

   from her duties and escorted from the property of the Defendant and was

   terminated without notice.

                                BRONSON THEODORE

   63.   Mr. Theodore was hired by the Defendant on or about October 2016.



                                        13
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 14 of 48




   64.   Mr. Theodore was initially hired as a full-time employee as a Behavioral

   Health Technician (BHT).

   65.   At some point during his employment in 2017 he was offered and

   accepted the position of Intake Coordinator.

   66.   Mr. Theodore during this period worked on a full-time basis and

   typically worked forty (40) or more hours each week.

   67.   The immediate supervisor of Mr. Theodore was Mirna Marcinia

   (“Marcinia”) (Hispanic/Caucasian).

   68.   There were several technicians under the direct supervision of Marcinia,

   who were of Caucasian and Hispanic descent.

   69.   Mr. Theodore’s work duties as a BHT entailed assisting residential

   clients with their daily living needs. His role also entailed a rotation among

   assigned locations in order to equally apportion the workload among

   similarly situated employees.

   70.   Mr. Theodore also excelled at his position as a BHT, to the point that in

   March 2017, he was offered the position of an Intake Coordinator. The

   position included a modest hourly pay increase with different job duties than

   that of a BHT. In this role, Mr. Theodore was required to meet with and

   perform intake duties for clients newly admitted to the facility.
                                        14
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 15 of 48




   71.   Despite the promotion to Intake Coordinator, Mr. Theodore was still

   expected by management to perform the duties of a BHT in addition his new

   position.

   72.   Mr. Theodore complained to Marcinia, his immediate supervisor

   regarding the workload. He specifically complained of being routinely

   assigned to heavier workloads than Caucasian or Hispanic BHTs.

   73.   The disproportionate work assignments continued despite the

   complaints of Mr. Theodore; and after being ignored by management, Mr.

   Theodore voluntarily relinquished the role of Intake Coordinator and solely

   assumed the role of a BHT. Mr. Theodore also requested an assignment to a

   “per diem” worker after he stepped down from the role of Intake

   Coordinator, thereby reducing his employment from full-time to part time.

   74.   As a per diem worker, Mr. Theodore, if summoned to work for the day

   could decide if he wanted to accept the shift, as he was not assigned to a

   designated work schedule.

   75.   After Mr. Theodore returned to his position as a BHT, he continued to

   be assigned to high client monitoring ratio. The monitoring entailed being

   assigned single-handedly to monitor and provide for the needs of multiple

   clients, regularly handling between 15-20 clients when the clinical
                                        15
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 16 of 48




   therapeutically acceptable ratio should be 8:1, without the assistance of

   another BHT, despite them being available to assist.

   76.   Mr. Theodore observed Caucasian and or Hispanic BHT’s assigned to

   much lower client ratios; and if they were required to monitor high client

   assignments, other BHT employees would be reassigned assist them, as

   opposed to Mr. Theodore and other African American BHT employees who

   were required to manage the assignments without assistance.

   77.   Mr. Theodore’s position as a BHT is scheduled for rotation to varying

   location assignments within the grounds of the Defendant in order to equalize

   the assignments among the techs. Mr. Theodore and the other African

   Americans BHTs were not routinely rotated to location assignments with

   lighter workloads by Marcinia and other members of management. Members

   of management would assign the Caucasian or Hispanic BHTs to the easier

   assignments at those locations despite the requirement to rotate the BHT to

   varying assignment locales.

   78.   Mr. Theodore also noted when he or other African American workers

   complained about the heavier workloads or lack of rotation they were

   targeted for closer scrutiny, retaliation or terminated on pre-textual grounds.



                                        16
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 17 of 48




   79.   During periods of his employment, Mr. Theodore requested leave time

   to attend to personal matters. Mr. Theodore observed his requests for leave

   time, despite having the required Paid Time Off (PTO) hours accrued to take

   leave was consistently denied, or severely scrutinized by Marcinia and

   management. He also noticed the denial of leave and scrutiny only occurring

   to African American employees.

   80.   Mr. Theodore observed the denial and scrutiny did not occur to

   Caucasian or Hispanic BHT employees when they requested leave time.

   81.   Mr. Theodore was frequently disciplined and threatened with

   termination for requesting PTO leave requests to attend to the emergency

   medical needs of his father. Mr. Theodore would appropriately notify

   management and/or provide documentation of any tardiness. Mr. Theodore

   was still disciplined despite appropriate notification to management,

   however, Mr. Theodore observed Caucasian or Hispanic workers were not

   disciplined for similar acts.

   82.   Despite Mr. Theodore’s complaints, the disparate workloads and

   disparate treatment continued by Marcinia and management.

   83.   Mr. Theodore was routinely requested to engage in assignments

   violative of company rules and therapeutic norms on multiple occasions by
                                       17
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 18 of 48




   Marcinia which would be a terminable offense if he engaged in the requests.

   Mr. Theodore viewed this as a targeted form of retaliation in order to form the

   basis to terminate his employment after his complaints of disparate treatment

   due to race.

   84.   On March 22, 2019 after being targeted by management, Mr. Theodore

   was constructively discharged when he issued an immediate resignation.

                              CHRISTY TURNQUIST

   85.   Ms. Turnquist was hired as a full-time employee by the Defendant as a

   Therapist.

   86.   Ms. Turnquist worked on a full-time basis and typically worked forty

   (40) or more hours each week.

   87.   Ms. Turnquist’ s immediate supervisor was Anna Ciulla (“Ciulla”)

   (Caucasian).

   88.   Defendant employs more than fifty (50) employees within a seventy-five

   (75) mile radius of the workplace.

   89.   There were several therapists under the direct supervision of Ciulla.

   Most the therapist were of Caucasian descent.

   90.   Ms. Turnquist’ s work duties entailed meeting with clients assigned to

   her caseload for individual sessions and meeting with their families in
                                        18
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 19 of 48




   separate sessions. After the completion of each of the sessions, Ms. Turnquist

   and other therapists were required to produce computer generated clinical

   session notes.

   91.   Ms. Turnquist timely submitted her session notes as required by her

   work duties.

   92.   Ms. Turnquist, despite providing timely clinical note submissions, was

   consistently placed on a companywide distributed “corrections list.”

   93.   The corrections list was updated and disseminated on a daily basis

   containing a list of names of employees failing to meet assignment thresholds.

   94.   Ms. Turnquist was aware of similarly situated Caucasian therapists who

   routinely failed to submit their daily session notes, however, were never

   placed on the daily “corrections list.”

   95.   Ms. Turnquist also observed African American employees consistently

   assigned to the corrections list despite performing their assigned work duties,

   while Caucasian therapists actual failure to comply was not acknowledged on

   the corrections list.

   96.   Ms. Turnquist also observed that she was assigned a heavier caseload

   than her Caucasian counterparts.



                                         19
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 20 of 48




   97.   Ms. Turnquist complained about the inaccuracies of her placement on

   the corrections list, and disproportionate workload compared to Caucasian

   therapists.

   98.   After Ms. Turnquist complained to management, she was targeted for

   closer scrutiny and retaliation. Ms. Turnquist work product was now being

   labeled as too detailed after being informed her notes lacked detail.

   99.   Ms. Turnquist’ s placement on the corrections list and her workload

   increased, despite the timely and accurate performance of her work duties.

   100. Ms. Turnquist, while still being placed inaccurately on the corrections

   list, also begin to receive counseling and corrective actions.

   101. On around March 2019, Ms. Turnquist continued to address the

   inaccuracies regarding the reporting of her performance on the corrections list

   to management, despite continually observing the Caucasian therapists evade

   placement of the corrections list during this time who were failing to meet the

   assignment thresholds.

   102. Ms. Turnquist’ s attempt to address the disparity in treatment was met

   with ongoing retaliation by management who continued to falsely accuse her

   of failing to perform work assignments.



                                         20
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 21 of 48




   103. On or about March 26, 2019, after being summoned for another meeting

   with management, presumably about her work performance, Ms. Turnquist

   was voluntarily terminated from her employment.

   104. Moreover, Ms. Turnquist also observed the disparate treatment of other

   African American therapists, and employees in other roles who were

   employed with the Defendant.

                                   TORREY WHITE

   105. Mr. White was hired as an employee for the Defendant on or around

   October 2018.

   106. Mr. White was hired as a full-time employee as a Case Manager.

   107. Mr. White worked on a full-time basis and typically worked forty (40) or

   more hours each week.

   108. The immediate supervisor of Mr. White was Brendan Chew (“Chew”)

   (Caucasian).

   109. There were several case managers under the direct supervision of Chew.

   110. Mr. White’s work duties as a Case Manager entailed assisting residential

   clients with their daily living needs.




                                            21
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 22 of 48




   111. Mr. White noticed, soon after his employment, disparate treatment and

   differing conditions of employment for himself as an African American as

   opposed to the Caucasian and Hispanic employees of the Defendant.

   112. Mr. White received limited training by Chew after he assumed the role

   of case manager. The majority of his training was subsumed by other case

   managers rather than his direct supervisor Chew. The semblance of training

   received was inadequate and lacked the thoroughness of formal training.

   113. While assisting a client, Mr. White inadvertently failed to complete the

   discharge documents for a client because of his inadequate training for the

   position. Mr. White was immediately issued a disciplinary warning without

   being able to explain the omission was due to lack of training.

   114. Mr. White observed Caucasian and or Hispanic case managers, who had

   more extensive training, inaccurately complete or haphazardly omit

   documents during client interactions. Management was aware of the errors;

   however, those employees were not disciplined.

   115. Mr. White was falsely accused of the loss of a company cell phone. Mr.

   White, despite not being responsible for the loss of the phone, was required to

   personally reimburse the Defendant the cost of the lost property. Further, he

   was verbally berated by management and issued a disciplinary warning,
                                        22
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 23 of 48




   despite denying any connection with the incident. However, on or around the

   same time, a Caucasian female employee was identifiably responsible for the

   loss of the company cell phone and no financial reimbursement was required

   of her and neither was she verbally berated or issued a disciplinary warning.

   116. Mr. White was routinely assigned to heavier workloads than Caucasian

   or Hispanic case managers. Mr. White, in addition to performing the role of

   Case Manager, was often assigned to perform transportation duties, and BHT

   duties, while he observed Caucasian or Hispanic employees being assigned to

   singular lighter duties.

   117. Mr. White complained to Chew, his immediate supervisor, regarding

   the disproportionate workload, and inadequate training being violative of

   company policy and potentially posing a safety risks to clients.

   118. Mr. White was candid with management regarding his overall

   treatment being attributable to his race.

   119. A specific request from management was directed towards Mr. White to

   engage in yet another duty, while he was already overburdened with multiple

   assignments. Mr. White’s inability to assume another duty after the request,

   was met an involuntary termination by the Defendant on April 8, 2019.



                                         23
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 24 of 48




                                        COUNT I

                      TITLE VII – RACE DISCRIMINATION

   120. Plaintiffs, re-alleges and adopts as set forth herein, each and every

   allegation contained in the previous paragraphs in this Complaint.

   121. Plaintiffs are members of a protected class under Title VII of the Civil

   Rights Act of 1964, 42 U.S.C. §2000e, et seq. as amended by the Civil Rights Act

   of 1991 (Title VII).

   122. Plaintiffs were employees, and the Defendant was their employer

   covered by and within the meaning of Title VII.

   123. By the conduct described above, Defendant has engaged in unlawful

   employment practices and discriminated against the Plaintiffs because of their

   race, in violation of Title VII.

   124. The aforementioned acts of race discrimination constitute a violation of

   Title VII of the Civil Rights Act, as amended for which the Defendant is liable.

   125. Defendant’s unlawful discriminatory employment practices toward the

   Plaintiffs were intentional.

   126. Defendant’s unlawful and discriminatory employment practices were

   done with malice or reckless indifference to protected rights of the Plaintiffs.



                                         24
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 25 of 48




   127. As a result of the Defendant’s unlaw discrimination, Plaintiffs have

   suffered and continue to suffer damages.

   128. To remedy the violations of the rights of Plaintiffs secured by Title VII,

   Plaintiffs requests that the Court award them the relief prayed for below.

                                      COUNT II

            TITLE VII – RACE DISCRIMINATION – (RETALIATION)

   129. Plaintiffs re-alleges and adopts as set forth herein, each and every

   allegation contained in the previous paragraphs in this Complaint.

   130. Plaintiffs are members of a protected class under Title VII of the Civil

   Rights Act of 1964, 42 U.S.C. §2000e, et seq. as amended by the Civil Rights Act

   of 1991 (Title VII).

   131. Plaintiffs were employees, and the Defendant was their employer

   covered by and within the meaning of Title VII.

   132. Plaintiffs suffered an adverse employment action for engaging in

   protected activity under Title VII. Specifically, Plaintiffs were retaliated

   against by Defendant when they complained about disparate treatment.

   133. Plaintiffs suffered continued adverse employment actions and were

   retaliated against by Defendant, after Plaintiffs continued to complain about

   disparate treatment.

                                         25
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 26 of 48




   134. The above-described acts of retaliation constitutes a violation of Title

   VII.

   135. Defendant’s unlawful and retaliatory employment practices toward

   Plaintiffs were intentional.

   136. Defendant’s unlawful and retaliatory reemployment practices were

   done with malice or with reckless indifference to the federal protected right of

   the Plaintiffs.

   137. As a result of Defendant’s unlawful discrimination, Plaintiffs have

   suffered and continue to suffer damages.

   138. To remedy the violations of the rights of Plaintiffs secured by Title VII,

   Plaintiffs requests that the Court award them the relief prayed for below.

                                     COUNT III

                 FLORIDA CIVIL RIGHTS ACT OF 1992 – (RACE)

   139. Plaintiffs re-alleges and adopts as set forth herein, each and every

   allegation contained in the previous paragraphs in this Complaint.

   140. Plaintiffs are members of a protected class under Florida Civil Rights

   Act, Chapter 760, Florida Statutes (“FCRA”).




                                        26
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 27 of 48




   141. Plaintiffs were employees, and the Defendant was their employer

   covered by and within the meaning of the Florida Civil Rights Statute of the

   FCRA.

   142. As Plaintiffs’ employer, Defendants had a duty to refrain from

   discrimination against the Plaintiffs on the basis of race.

   143. Defendant, by the conduct described above, engaged in unlawful

   practices and discriminated against the Plaintiffs because of their race.

   144. Defendant’s retaliation, disparate treatment and subsequent termination

   of the Plaintiffs’ employment as described above, were based on their race.

   145. Defendant treated Caucasian and Hispanic employees more favorably

   than Plaintiffs in the terms, conditions and or/benefits of employment.

   146. The actions of the Defendant were intentional and in deliberate

   disregard of the rights of the Plaintiffs.

   147. As a result of Defendant’s unlawful discrimination, Plaintiffs have

   suffered and continue to suffer damages.

   148. To remedy the violations of the rights of Plaintiffs secured by Florida

   Civil Rights Act, Plaintiffs requests that the Court award them the relief

   prayed for below.



                                          27
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 28 of 48




                                     COUNT IV

        FLORIDA CIVIL RIGHTS ACT OF 1992 – (RETALIATION-RACE)

   149. Plaintiffs re-alleges and adopts as set forth herein, each and every

   allegation contained in the previous paragraphs in this Complaint.

   150. Plaintiffs are members of a protected class under Florida Civil Rights

   Act, Chapter 760, Florida Statutes (“FCRA).

   151. Plaintiffs were employees, and the Defendant was their employer

   covered by and within the meaning of the Florida Civil Rights Act.

   152. Plaintiffs engaged in protected activity by opposing employment

   practices made unlawful by the Florida Civil Rights Act. Plaintiffs were

   retaliated against by Defendant for their complaints about disparate

   treatment.

   153. The adverse employment action suffered by Plaintiffs by the actions of

   Defendant is causally connected to their complaints of disparate treatment.

   154. The aforementioned conduct by Defendant constitutes retaliation by

   Defendant in violation of the Florida Civil Rights Act.

   155. Defendant’s unlawful and discriminatory employment practices were

   done with malice or with reckless indifference to the state-protected rights of

   Plaintiffs.

                                        28
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 29 of 48




   156. As a result of Defendant’s unlawful retaliation, Plaintiffs have suffered

   and continue to suffer damages.

   157. To remedy the violations of the rights of Plaintiffs secured by Florida

   Civil Rights Act, Plaintiffs requests that the Court award them the relief

   prayed for below.

                                     COUNT V

                                   42 U.S.C. §1981

   158. Plaintiffs re-alleges and adopts as set forth herein, the paragraphs in

   each and every allegation contained in this Complaint.

   159. Plaintiffs are members of a protected class afforded to them by the Civil

   Rights Act 1866, 42 U.S.C. §1981, as amended by the Civil Rights Act of 1991.

   160. By the conduct described above, the Defendant, a private employer,

   deprived the Plaintiffs of the same rights as enjoyed by white citizens to the

   creation, performance and all benefits and privileges, of their contractual

   employment relationship in violation of 42 U.S.C. §1981.

   161. As a result of Defendant’s discrimination in violation of Section 1981,

   the Plaintiffs was denied employment opportunities providing substantial

   compensation and benefits.

   162. The actions of the Defendant were intentional and deliberate.

                                        29
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 30 of 48




   163. Defendant’s unlawful and discriminatory employment practices were

   done with malice or with reckless indifference to the federally protected rights

   of Plaintiffs.

   164. As a result of Defendant’s discriminatory practices, Plaintiffs have

   suffered and continue to suffer damages.

   165. To remedy the violations of the rights of Plaintiffs secured by Section

   1981, Plaintiffs requests that the Court award them the relief prayed for

   below.

                                    COUNT VII

                                  EQUAL PAY ACT

   (The Fair Labor Standards Act of 1938, as amended by the Equal Pay Act

                              29 U.S.C. §206 et seq.)

   166. Plaintiff, DARIA TERRELLI, re-alleges and adopts as set forth herein,

   the allegations in paragraphs forty-three (43) through sixty-two (62).

   167. The Defendant has discriminated against Plaintiff Terrelli in violation of

   the Fair Labor Standards Act of 1938, as amended by the Equal Pay Act 29

   U.S.C. §206 et seq. (“EPA”).

   168. The Defendant paid the Plaintiff Terrelli less than a similarly situated

   male employee performing equal work on jobs the performance of which

                                        30
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 31 of 48




   require equal skill, effort, responsibility and which are performed under

   similar working conditions.

   169. The difference in pay to the similarly situated male is not attributable to

   seniority, merit or incentive system or any other factor other than sex, but was

   because of gender.

   170. The Defendant perpetuated gender-based wage discrimination in

   violation of the EPA.

   171. The foregoing constitutes a willful violation of the EPA within the

   meaning of 29 U.S.C. §255(a). The three-year statute of limitations applies to

   the Defendant’s violations because the Defendant’s violations were willful.

   172. As a result of the gender based discriminatory policies and or practices

   of the Defendant Plaintiff Terrelli has suffered damages in including, but not

   limited to

   173. To remedy the violations of the rights of Plaintiff Terrelli secured by the

      EPA, Plaintiff Terrelli requests that the Court award her the relief prayed

      for below.

                              PRAYER FOR RELIEF

         WHEREFORE, for the foregoing reasons, the Plaintiffs demands

   judgment against Defendant and prays for the following relief:
                                        31
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 32 of 48




        A.    Award the Plaintiffs back pay and benefits;

        B.    Prejudgment interest on back pay and benefits;

        C.    Front pay and benefits;

        D.    Liquidated damages;

        E.    Compensatory damages for mental anguish, emotional pain and

              suffering, inconvenience, loss of enjoyment of life and humiliation;

        F.    Punitive damages;

        G.    Attorneys’ fees and costs;

        H.    Injunctive Relief; and

        I.    Award Plaintiffs all other relief as the Court deems appropriate.

                          DEMAND FOR JURY TRIAL

        Plaintiffs, demand a trial by jury on all issues so triable.

                                                                             .
   Date: June 15, 2021                  By: /s/Octavia Brown
                                        Octavia Brown, Esq.,
                                        Florida Bar Number: 0011778
                                        Octavia.brown@community-lawyer.com
                                        Community Law, PLLC
                                        3104 N. Armenia Avenue, STE 2
                                        Tampa, Florida 33607
                                        PH: (813) 822-3522
                                        FAX: (863) 250-8228
                                        Trial Attorneys for Plaintiffs



                                         32
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD DocketEXHIBIT "A" Page 33 of 48
                                                         06/15/2021
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 34 of 48
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 35 of 48
                                                                       EXHIBI
                                                                      EXHIBIT
       Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021    "B"36 of 48
                                                                           Page
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Jahmela Headley                                                               From:    Miami District Office
        441 N.W 36th Avenue                                                                    Miami Tower, 100 S E 2nd Street
        Deerfield Beach, FL 33442                                                              Suite 1500
                                                                                               Miami, FL 33131




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Frank C. Hernandez,
 510-2019-05529                                          Investigator                                                  (786) 648-5824
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission




 Enclosures(s)                                                          Paul V. Valenti                                      (Date Issued)
                                                                        District Director

 cc:
               Gunster Yoakley And Stewart, P.A.                                      Community Law, LLC.
               Holly L. Grffin, Esq.                                                  Octavia O. Brown, Esq.
               777 South Flagler Dr. Suite 500E                                       122 E Main street # 233
               West Palm Beach, FL 33401                                              Lakeland, FL 33801
                                                               EXHIBIT
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021    "C"37 of 48
                                                                    Page
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 38 of 48
                                                                       EXHIBIT
       Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021     "D"EXHI
                                                                            Page 39 of 48
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Daria Terrelli                                                                 From:   Miami District Office
        c/o Octavia, Brown, Esq.                                                               Miami Tower, 100 S E 2nd Street
        Community Law, LLC.                                                                    Suite 1500
        122 E Main Street #233                                                                 Miami, FL 33131
        Lakeland, FL 33801

                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                            Telephone No.

                                                         Frank C. Hernandez,
 510-2019-05527                                          Investigator                                                   (786) 648-5824
                                                                                    (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                          On behalf of the Commission


                                                                                                                             03/17/2021

 Enclosures(s)                                                     For:   Paul V. Valenti,                                    (Date Issued)
                                                                          District Director

 cc:          Gunster, Yoakley And Stewart, P.A.
              Holly L. Griffin, Esq.
              777 South Flagler Dr. Suite 500E
              West Palm Beach, FL 33401
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021EXHIBIT "E"of 48
                                                                     Page 40
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 41 of 48
                                                                        EXHIBIT
       Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 PageF42 of 48
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Bronson Theodore                                                                From:    Miami District Office
        126 Bilbao Street                                                                        Miami Tower, 100 S E 2nd Street
        Royal Palm Beach, FL 33411                                                               Suite 1500
                                                                                                 Miami, FL 33131




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                              Telephone No.

                                                         Frank C. Hernandez,
 510-2019-05526                                          Investigator                                                     (786) 648-5824
                                                                                      (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                            On behalf of the Commission


                                                                                                                               03/17/2021
 Enclosures(s)                                                         For: Paul V. Valenti,                                    (Date Issued)
                                                                           District Director

 cc:
              Gunster Yoakley And Stwart, P.A.                                          Community Law
              Holly L. Griffin, Esq.                                                    Octavia O. Brown, Esq.
              777 South Flagler Dr. Suite 500E                                          122 E Main Street # 223
              West Palm Beach, FL 33401                                                 Lakeland, FL 33801
                                                                 EXHIBIT "G"EX
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 43 of 48
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 44 of 48
                                                                  EXHIBIT "H"
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 45 of 48
                                                                 EXHIBIT "I"
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 46 of 48
Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021 Page 47 of 48
                                                                      EXHIBIT
       Case 9:21-cv-81227-DMM Document 1 Entered on FLSD Docket 06/15/2021    "J" 48 of 48
                                                                           Page
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Torrey White                                                                  From:    Miami District Office
        3603 Alder Drive Unit #A3                                                              Miami Tower, 100 S E 2nd Street
        West Palm Beach, FL 33417                                                              Suite 1500
                                                                                               Miami, FL 33131




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Frank C. Hernandez,
 510-2019-05532                                          Investigator                                                  (786) 648-5824
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission


                                                                                                                           03/17/2021
 Enclosures(s)                                                    For:   Paul V. Valenti,                                    (Date Issued)
                                                                         District Director

 cc:          Gunster Yoakley And Stewart, P.A.                                       Community Law, LLC.
              Holly L. Griffin, Esq.                                                  Octavia O. Brown, Esq.
              777 South Flagler Dr Suite 500E                                         122 E Main Street # 233
              West Palm Beach, FL 33401                                               Lakeland, FL 33801
